Citation Nr: 1206117	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-36 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an earlier effective date prior to May 14, 2007 for a grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In addition to noting his disagreement with the assigned effective date of service connection for PTSD, the Veteran also submitted a timely notice of disagreement as to the assigned rating of 30 percent. However, after he was issued a Statement of the Case, the Veteran filed a substantive appeal (VA Form 9) which specifically limited his appeal to the current issue of an earlier effective date of service connection for PTSD. 

FINDINGS OF FACT

1.  The Veteran's original claim of service connection for PTSD was filed on November 26, 1997.

2.  Service connection for PTSD was denied in a July 1999 rating decision; that decision was not appealed.

3.  The Veteran filed the most recent application to reopen service connection for PTSD on May 14, 2007.

4.  In conjunction with the Veteran's application to reopen his claim of service connection for PTSD, the Veteran submitted additional service records not previously received indicating that he participated in combat. 

5.  At the time of the July 1999 rating decision, the Veteran's service records regarding his combat in Vietnam were not of record.


CONCLUSION OF LAW
	
The criteria for an effective date of November 26, 1997, for the grant of service connection for PTSD, have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(c), 3.160(c), 19.113, 19.114, 19.118; 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this decision, the Board will grant the Veteran's claim for an earlier effective date for PTSD, deciding that the award of service connection for PTSD should be effective November 26, 1997.  As this Board decision is granting an earlier effective date for the Veteran's PTSD to the earliest possible date allowed by regulation and law (date of receipt of claim), this constitutes a full grant of the Veteran's claim as to this issue, and there is no need to discuss VA's compliance with the duties to notify and assist regarding that particular issue. 

Merits of the Claim

In a November 2007 rating decision, the RO granted service connection for PTSD. An effective date was assigned for this award based on the date the Veteran's claim to reopen service connection for PTSD was received, that is, May 14, 2007. See 
38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. §§ 3.400(q)(1)(ii), 3.400(r) (2011). 

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400 

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later. 38 C.F.R. § 3.400(b)(2)(i).

However, the effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later. 
38 C.F.R. § 3.400(q)(1)(ii).

Under 38 C.F.R. § 3.156(c), where new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered. This comprehends official service department records which presumably had been misplaced and recently located and forwarded to VA, as well as corrections by the service department of former errors of commission or omission in the preparation of any prior report. The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of new evidence from the service department must be supported adequately by medical evidence. Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing of the original claim.

Pursuant to 38 C.F.R. § 3.156(c)(3), an award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of 38 C.F.R. § 3.156 applicable to the previously decided claim. 38 C.F.R. § 3.156(c)(3).

The Veteran's initial claim for service connection for PTSD was filed on November 26, 1997. This claim was denied in a July 1999 rating decision, as the Veteran was advised by letter dated in August 1999. The Veteran did not appeal this decision and therefore, that decision became final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2011). 

The Veteran filed an application to reopen service connection for PTSD on May 14, 2007. In a November 2007 rating decision, the RO reopened the claim, granted the Veteran's service connection for PTSD, and assigned a 30 percent rating.  The RO assigned the effective date for its grant of the reopened claim as May 14, 2007. See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

However, in this case, in support of the May 2007 application to reopen service connection for PTSD, the Veteran submitted service records indicating that the Veteran served in combat during his service in Vietnam.  

At the time of the July 1999 rating decision, these service records were not filed in the claims folder. The November 2007 rating decision granting service connection was based, in part, on these newly submitted service department records.

As the newly received service records were relevant to the previously denied claim in that they verified the Veteran's reported stressors, an element of significance in determining entitlement to service connection for PTSD, and because the service records were not of record at the time of the last final denial of the claim, the Veteran was entitled to reconsideration of his claim on the merits, as opposed to on a new and material evidence basis. 38 C.F.R. § 3.156(c)(1) (2011).

Pursuant to 38 C.F.R. § 3.156(c)(3), an award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of 38 C.F.R. § 3.156 applicable to the previously decided claim. 38 C.F.R. § 3.156(c)(3).

The Board notes that establishing service connection for PTSD requires: 
(1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet.App. 128 (1997). 

The service records verified the Veteran's combat service against hostile forces, and the Board has reconsidered the July 1999 rating decision in accordance with 38 C.F.R. § 3.156(c).  Briefly reviewing the evidence of record at the time of the original claim filed on November 26, 1997, the Veteran submitted several diagnoses of PTSD, including an April 1998 VA examination report indicating a diagnosis of PTSD, due to reported stressors from his service in Vietnam.  

Although the service records were not of record at the time of the July 1999 rating decision, as the service records are "service department records," they were constructively of record. See 38 C.F.R. § 3.156(c); see also Vigil v. Peake, 22 Vet.App. 63, 66 (2008). Thus, because service department records constructively of record verified the Veteran's combat service and his reported PTSD stressor, and the evidence indicates that the Veteran met the criteria for a diagnosis of PTSD due to an in-service stressor at the time he filed his claim for service connection on November 26, 1997, the provisions of 38 C.F.R. § 3.156(c) mandate that the effective date of the grant of service connection for PTSD must be the date of the November 1997 claim. 

An effective date of November 26, 1997, for the grant of service connection for PTSD will be granted. 38 C.F.R. § 3.156(c)(3)(allowing for an award of service connection on the date entitlement arose or the date VA received the previously decided claim, whichever is later). 


ORDER

The appeal is granted. An effective date of November 26, 1997 for service connection for PTSD is assigned.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


